Citation Nr: 0916227	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  98-10 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
lumbar myositis and spondylosis, prior to June 7, 2004.

2.  Entitlement to an evaluation in excess of 20 percent for 
lumbar myositis and spondylosis, from June 7, 2004.

3.  Entitlement to an evaluation in excess of 10 percent with 
for cervical spondylosis, prior to June 7, 2004.

4.  Entitlement to an evaluation in excess of 20 percent for 
cervical spondylosis from June 7, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from November 1968 to November 
1986.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from an April 1998 rating 
decision of the San Juan, Puerto Rico with Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Board 
remanded the claims remaining on appeal in November 2003 and 
in January 2006.

The Veteran did not request a hearing before the Board.  He 
testified at a personal hearing before the RO in 1998.

The claim of entitlement to evaluation in excess of 10 
percent for lumbar myositis and spondylosis, prior to June 7, 
2004, and the claim for an evaluation in excess of 20 percent 
for lumbar myositis and spondylosis, from June 7, 2004, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Prior to June 7, 2004, the Veteran's cervical disability 
was manifested primarily by subjective complaints of pain and 
numbness radiating to the left upper extremity, and by some 
limitation of motion of the cervical spine.

2.  From June 7, 2004, the Veteran's cervical disability was 
manifested primarily by moderate limitation of motion of the 
cervical spine and muscle spasm, but not by incapacitating 
episodes, pronounced symptoms of neuropathy, or a neurologic 
disorder which may be separately evaluated, and pain and 
numbness in the hands has been attributed to a disorder other 
than the Veteran's service-connected cervical spine disorder.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
from June 7, 2004, for service-connected cervical disability, 
characterized as cervical spondylosis, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5242, 
5243 (2008); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5290, 
5293 (as effective prior to September 26, 2003). 

2.  The criteria for an evaluation in excess of 20 percent 
from June 7, 2004, for service-connected cervical disability, 
characterized as cervical spondylosis, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5242, 5243 
(2008); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5290, 5293 
(as effective prior to September 26, 2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks an increased evaluation for his service-
connected cervical spine disability.

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  


Duty to notify

Where a Veteran seeks an increased evaluation for a service-
connected disability, section § 5103(a) requires, at a 
minimum, that the Secretary notify the Veteran that, to 
substantiate a claim, the Veteran must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the Veteran's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Further, if the Diagnostic Code under which the Veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the Veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
Veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the Veteran.  

Notice must advise the Veteran that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must also provide examples of 
the types of medical and lay evidence that the Veteran may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to increased compensation e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id. at 43-44. 

In this case, the Veteran's claim for increased evaluation 
for cervical spine disability, now characterized as 
addressing two separate time periods, was submitted prior to 
the enactment of the VCAA in November 2000.  Therefore, all 
notice in this case has been issued following the initial 
denial of the increased rating at issue.  Several notices 
were issued prior to the 2003 Remand, including an August 
2002 supplemental statement of the case (SSOC) which included 
notice to the Veteran of the regulations governing evaluation 
of cervical spine disability as in effect prior to September 
2002.  Following the 2003 Remand, another notice under the 
VCAA was issued in April 2004.  A March 2005 SSOC included 
notice to the Veteran of the regulations governing evaluation 
of cervical spine disability as in effect after September 
2002, including as revised in September 2003.  Following the 
Board's January 2006 remand, the Veteran was notified of VA's 
duties to him by a February 2006 letter and by a letter 
issued in May 2007.  The claim was thereafter readjudicated 
in October 2008.  

While the notices to the Veteran were clearly as detailed as 
notices which would be issued currently, the Board finds that 
the Veteran is not prejudiced by lack of more detailed 
notices.  In this regard, the Veteran has submitted 
statements on his own behalf and testified at length in a 
July 1998 personal hearing before the RO.  The Veteran's 
statements and testimony reflect that he provided statements 
about the symptoms of his neck disability and the effect of 
that disability on his life and his industrial capacity.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (VCAA 
notice errors presumed prejudicial unless VA shows that the 
error did not affect the essential fairness of the 
adjudication.  

To overcome the burden of prejudicial error, VA must show (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law).  To 
the extent that there may have been any defect in the notices 
to the Veteran, the burden of prejudicial error has been 
overcome by the evidence of the Veteran's demonstrated actual 
knowledge of the evidence needed.  

The Veteran has been represented at the RO and before the BVA 
by an accredited Veterans Service Organization (VSO) 
recognized by the VA, specifically the Disabled American 
Veterans (DAV).  The Board presumes that the Veteran's 
representative has a comprehensive knowledge of VA laws and 
regulations, including particularly in this case, those 
contained in Part 4, the Schedule for Rating Disabilities, 
contained in Title 38 of the Code of Federal Regulations.  
Over the pendency of the 10 years of this appeal, the Veteran 
and DAV have made numerous statements on the Veteran's 
behalf.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence. The RO has 
properly processed the appeal following the issuance of the 
required notice.  

Duty to assist

Moreover, all pertinent development has been undertaken, 
examinations have been performed, including tomography of the 
cervical spine in August 2008 and nerve conduction studies.  
Opinion as directed in the 2006 Remand has been obtained.  
The appellant has not identified any additional evidence that 
might be relevant to assist him to substantiate the claims 
addressed in this appeal.  

The Board notes that records of the Veteran's treatment for a 
spiral fracture of the right tibia from July 2006 through 
August 2008, including the records of hospitalization in July 
2007 and in March 2007 are not of record.  However, the 
Veteran indicated, at the time of VA examination in August 
2008, that the primary symptom of his cervical spine 
disability was numbness of the hands.  When asked to describe 
symptoms in the upper extremities, the Veteran described 
objective and subjective complaints of the hands only.  The 
Veteran did not indicate that he had been treated for 
cervical spine complaints or exacerbation of cervical spine 
disability, other than numbness of the hands, since the 2006 
Remand.  It would be fruitless to remand for these records, 
where there is no indication that those records would be more 
favorable to the Veteran than the VA examination report and 
opinion.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of any claim at issue that has not been 
obtained.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
either claim addressed in the decision below.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Claim for increased evaluation for service-connected 
disability

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the present 
level of a disability for any increased evaluation claim, the 
Board must consider the application of staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

A rating for degenerative arthritis established by radiologic 
findings is based on the limitation of motion of the affected 
joints, unless the limitation is noncompensable.  38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5003.  If the limitation is 
noncompensable, a rating of 10 percent is for application for 
each such major joint affected by limitation of motion, to be 
combined, not added, under DC 5003.  

As in effect when the Veteran submitted this claim, DC 5290 
provided that mild limitation of motion of the cervical spine 
warranted a 10 percent evaluation.  Moderate limitation 
warranted a 20 percent evaluation.  Severe limitation of 
motion of the cervical spine warranted a 40 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5290 (prior to Sept. 26, 
2003). 

Other diagnostic codes used to evaluate back disability 
included DC 5293, which, as in effect prior to September 23, 
2002, provided a 10 percent rating for mild intervertebral 
disc syndrome symptoms.  A 20 percent rating was warranted 
for moderate symptoms with recurring attacks. A 40 percent 
evaluation required severe symptoms with recurring attacks 
and intermittent relief.  Intervertebral disc syndrome 
manifested by pronounced symptoms, persistent and compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief, warranted a 60 percent 
evaluation under DC 5293.  This was the maximum schedular 
evaluation available for lumbar disability. 

Under the amendment to the Rating Schedule that became 
effective September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine, 
including cervical or lumbar strain under Diagnostic Code 
5237, degenerative arthritis of the spine under Diagnostic 
Code 5242, or intervertebral disc syndrome under Diagnostic 
Code 5243.  See 68 Fed. Reg. 51,454, 51,456-57 (Aug. 27, 
2003) (effective Sept. 26, 2003).  38 C.F.R. § 4.71a, 
"General Rating Formula for Disease and Injuries of the 
Spine" (General Rating Formula).  Under this version, 
disabilities of the spine are to be evaluated either under 
the new General Rating Formula for diseases and injuries of 
the spine or under the "Formula For Rating Intervertebral 
Disc Syndrome Based On Incapacitating Episodes," which 
became effective on September 23, 2002.

The general rating formula provides the following criteria: a 
20 percent evaluation is warranted for forward flexion of the 
cervical spine of more than 15 degrees but not greater than 
30 degrees, and a 30 percent evaluation is warranted for 
forward flexion of the cervical spine of 15 degrees or less.  
A 40 percent evaluation is warranted for unfavorable 
ankylosis of the entire cervical spine.  Further instructions 
under the general formula provide that neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id. at Note 1.  

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  See 38 C.F.R. § 
4.71a, General Rating Formula, Note (2).

1.  Evaluation in excess of 10 percent for cervical 
disability prior to June 7, 2004

By a rating decision issued in February 1988, the Veteran was 
awarded service connection for cervical spondylosis.  A 10 
percent evaluation was assigned under DC 5003.  VA records 
dated in 1996 and 1997 disclose that the Veteran sought VA 
treatment for a variety of disorders, and underwent surgical 
treatment of a hydrocele in August 1996.  There is no 
notation that the Veteran sought medical evaluation or 
treatment for neck pain during this period.

VA examination conducted in February 1998 discloses that the 
Veteran complained of back pain radiating to the left 
shoulder.  In a hearing before the RO conducted in July 1998, 
the Veteran reported pain on the left side of his neck 
beneath the ear as well.  The Veteran testified that he could 
not remember when he last sought medical treatment for his 
neck problem.  The Veteran contended that his neck pain also 
caused headache.

On VA examination conducted in July 2000, the Veteran 
reported occasional neck locking and pain, with radiation and 
pain in the left upper extremity.  The Veteran had neck 
flexion to 35 degrees and extension to 40 degrees.  Right and 
left rotation was to 70 degrees, and lateral bending, to the 
right and to the left, was to 15 degrees.  There was pain 
with neck rotation to the right and to the left at 70 
degrees.  There was tenderness to palpation through the 
scapular area, that is, below the neck.  There were no 
postural abnormalities; the musculature of the spine (neck) 
was symmetrical.  Manual muscle testing of the upper 
extremities disclosed no abnormality.

In January 2001, the Veteran complained of parasthesias in 
the left arm and head.  The neck was supple.  Neurological 
examination revealed non-focal symptoms.  The examiner 
assigned a diagnosis of atypical neurologic signs and 
symptoms.  In February 2001, the Veteran complained of 
parasthesias in the fingers and left leg.  The examiner noted 
that the Veteran had right elbow pain related to a biceps 
injury sustained five months earlier.  A diagnosis of 
possible biceps tear was considered.  There was cellulitis of 
the right index finger.  There were no new neurologic signs 
or symptoms.  The examiner concluded that the parasthesias in 
the fingers did not follow a particular nerve distribution.  
The examiner also conducted that the parasthesias were of 
unclear etiology, and recommended MRI.  

The Veteran underwent treatment for the cellulitis of the 
right index finger.  No evidence of continued reports of 
parasthesia of the fingers was noted.  The examiner who 
conducted VA examination in June 2004 noted that VA clinical 
records from December 2002 to June 2004 were devoid of 
complaints of cervical spine pain or a request for cervical 
spine evaluation.  Those treatment records reflect that the 
Veteran underwent physical therapy for low back pain.  
However, he did not complain of neck pain at the time of 
evaluation for physical therapy or at any time during the 
course of the physical therapy.  

The Veteran's cervical flexion was to 35 degrees, with pain, 
when measured in 2000.  A complaint of pain with 70 degrees 
of right and left rotation, but not with any other motion or 
with repeated motions, was noted.  Although the Veteran 
complained of neurologic symptoms, such as parasthesias, 
primarily in the leg arm and hands, and numbness of the 
fingers, those complaints were attributed to carpal tunnel 
syndrome, left hand, and ulnar neuropathy at the elbow, 
right, following a right biceps injury and possible right 
biceps tear in late 2000.  

Radiologic examinations of the cervical spine have confirmed 
spondylosis.  Thus, the 10 percent evaluation assigned under 
DC 5003 is authorized under that diagnostic code.  A 10 
percent evaluation could, alternatively, be assigned under DC 
5290, for limitation of motion of the cervical spine.  

The 10 percent evaluation under DC 5003 encompasses 
limitation of motion, and a 10 percent evaluation under DC 
5290 is based on limitation of motion.  Therefore, a 10 
percent evaluation may be assigned under either DC 5003 or DC 
5290, but the Veteran is not entitled to a separate 10 
percent evaluation for limitation of motion under each of 
those DCs.  See VAOPGCPREC 9-98; VAOPGCPREC 23-97.  The 
Veteran may not be compensated under both DC 5003 and DC 5290 
for limitation of motion of the cervical spine, as the same 
symptom may not be compensated twice.  38 C.F.R. § 4.14 
(compensation under more than one diagnostic code for the 
same symptomatology precluded).  

While the 10 percent evaluation under DC 5003 includes 
consideration of both pain and limitation of motion, DC 5290 
encompasses only consideration of range of motion.  Pain must 
be considered separately when DC 5290 is applied.  Thus, DC 
5290 is more favorable to the Veteran if consideration of 
pain under 38 C.F.R. § 4.45 results in an evaluation under DC 
5290 in excess of 10 percent.  

However, in this case, the Veteran reported only pain at the 
extremes of motion, primarily rotation, during the pendency 
of the appeal prior to June 7, 2004.  This description of 
pain, even assuming exacerbations, does not approximate the 
criteria for the next higher evaluation, a 20 percent 
evaluation.  In particular, the clinical records disclose 
that the Veteran did not seek medical treatment for an 
exacerbation of cervical spine pain during this period, 
although he did seek treatment for exacerbations of lumbar 
spine pain.  The preponderance of the evidence is against an 
evaluation in excess of 10 percent under DC 5290.  Thus, 
neither DC is more favorable to the Veteran than the other 
during this time period.  

As the August 2008 VA opinion clarifies, even though the 
Veteran attributed symptoms in his hands to his cervical 
spine disorder, the medical evidence establishes that the 
service-connected cervical spine disability did not result in 
those symptoms.  The examiner opined that cervical spine 
degenerative disc disease was present, but nerves that 
control the hands were anatomically distant from the 
degenerative disease.  The examiner stated that the Veteran's 
numbness on his hands was related to bilateral carpal tunnel 
syndrome disclosed on nerve conduction studies.  

Although the nerve conduction studies associated with the 
August 2008 VA examination were conducted in September 2008, 
the reasoning in the 2008 opinion applies to the results of 
the nerve conduction study conducted in 2002.  That study 
disclosed carpal tunnel syndrome in the left hand, not 
attributable to the Veteran's cervical spine disability, and 
neuropathy at the right elbow.  Since that neuropathy was 
specified as beginning at the right elbow, it cannot be 
attributed to the service-connected cervical spine 
disability.  

Although the diagnosis of cervical spine degenerative disc 
disease assigned in August 2008 must be assumed to have been 
present during the entire pendency of the claim, since there 
was no prior radiologic examination of the cervical spine, 
that diagnosis does not support an evaluation in excess of 10 
percent prior to June 7, 2004, as the symptoms the Veteran 
complained of have been medically attributed to a disorder 
other than the service-connected cervical disability.  

The Board notes that, at the July 2000 VA examination, the 
Veteran complained of shoulder pain, which he attributed to 
his service-connected cervical spine disability.  However, no 
examiner or provider has attributed shoulder pain to the 
service-connected cervical spine disability.  The provider 
who treated the Veteran in January and February 2001 noted 
that the Veteran's complaints of shoulder and hand pain were 
non-focal, and declined to attribute those complaints to the 
service-connected cervical spine disability.  

The regulatory changes in the portion of 38 C.F.R. § 4.71a 
applicable to the cervical spine, as effective from September 
26, 2003, do not authorize an evaluation in excess of 10 
percent prior to June 7, 2004.  The Veteran was not treated 
for any incapacitating episode of cervical spine disability 
prior to June 7, 2004, so the Veteran does not meet any 
criterion for an evaluation in excess of 10 percent under 
General Formula for Incapacitating Episodes.  See DC 5243. 
The Veteran is able to flex, extend, and rotate his neck, so 
he cannot be evaluated under DC 5237 for ankylosis.  The 
Veteran has forward flexion beyond 30 degrees, so he does not 
meet the criteria for an evaluation in excess of 10 percent 
under DC 5242.  

The preponderance of the evidence is against an evaluation in 
excess of 10 percent under any Diagnostic Code applicable to 
evaluation of cervical spine disability, either as in effect 
when the Veteran submitted his claim or as revised and in 
effect prior to June 7, 2004.  As the evidence is not in 
equipoise, the statutory provisions regarding resolution of 
reasonable doubt are not applicable to warrant a more 
favorable outcome.  38 U.S.C.A. § 5107(b).  The claim for an 
evaluation in excess of 10 percent for cervical spine 
disability prior to June 7, 2004 must be denied.  



2.  Claim for evaluation in excess of 20 percent from June 7, 
2004

June 2004 VA examination disclosed range of motion of the 
cervical spine limited to 0 degrees to 20 degrees of flexion, 
extension from 0 degrees to 25 degrees, right and left later 
flexion from 0 degrees to 25 degrees, and right and left 
rotation to 60 degrees.  There were palpable cervical muscle 
spasms.  The Veteran reported that he was no longer able to 
go under a vehicle to do mechanical work.  The Veteran 
reported cervical pain with frequent numbness of the hands.  
This pain was more frequent at night and would wake him up.  
The examiner was unable to elicit muscle reflexes in the 
upper extremities.  Radiologic examination disclosed mild 
cervical arthritis and mild cervical spondylosis.  
Straightening of the normal lordosis of the neck objectively 
confirmed that muscles spasm was present.  

This June 2004 examination establishes that the Veteran meets 
the criteria for a 20 percent evaluation.  The medical 
evidence discloses that the Veteran did not seek clinical 
care for cervical spine complaints during the period from 
December 2002 through June 7, 2004.  Therefore, the date of 
onset of the severity of symptomatolgy present on June 7, 
2004 cannot be confirmed prior to that date.  The clinical 
records which detail treatment of complaints other than neck 
or cervical pain during the period from December 2002 through 
June 7, 2004 are voluminous.  See VA outpatient treatment 
records printed June 13, 2006, pages 1-146.  The evidence is 
against a finding that there is any clinical confirmation of 
symptoms warranting a 20 percent evaluation prior to June 7, 
2004.

VA outpatient treatment records dated in 2005 reflect that 
the Veteran was taking non-steroidal anti-inflammatory 
medication, but no narcotic medication was prescribed for 
pain.  The Veteran was treated for a variety of disorders, 
but the outpatient treatment records for this period are 
devoid of complaints of neck pain or neck problems.  The 
report of January 2006 evaluation discloses that no complaint 
of pain in the hands or upper extremities were noted.  He 
complained of numbness of the right side of the face.  The 
only assigned diagnosis was compression fracture, thoracic 
spine secondary to osteoporosis. 

VA outpatient treatment records dated in 2005 and 2006 
disclose no specific complaints of back or neck pain until 
March 2006.  At that time, the Veteran had been in an 
altercation with the police.  He received trauma to the right 
shoulder and left hemi-thorax.  He complained of mild low 
back pain.  In June 2006, the Veteran again complained of low 
back pain.  He stated that he was in acute back pain because 
he helped some lady move furniture around.  He did not 
specifically identify neck pain.  This evidence is 
unfavorable to a finding that the Veteran's neck disability 
was more than 20 percent disabling during this period.

The Board's 2006 Remand directed that an opinion be obtained 
to determine whether cervical intervertebral disc disease was 
present.  When the Veteran reported for VA examination 
scheduled in August 2006, he was in a wheelchair and had a 
short leg cast on the right leg.  The Veteran reported that 
his motorcycle fell over on him, causing a tibia and fibula 
fracture which required hospitalization and surgical repair.  
He reported that his orthopedic surgeon had told him not to 
bear weight to on the right leg.  The examiner indicated that 
only a portion of the cervical spine examination could be 
completed, under the circumstances.  In particular, nerve 
conduction testing to determine the cause of hand numbness 
would be rendered inaccurate while the Veteran had a cast on 
his leg.  That testing was postponed.  

In August 2006, the Veteran had normal muscle tone in the 
arms.  The Veteran complained of sharp cervical pain 
radiating to the arms and down the spine.  There was spasm of 
the cervical sacrospinalis muscles.  There was abnormal 
sensation in the C6-C7 dermatomes.  Range of motion of the 
cervical spine was limited to 30 degrees of flexion, with 
pain beginning at 0 degrees.  Range of flexion was further 
diminished with repetitive use; however, the examiner's 
description of range or flexion or extension after use is not 
clear.  The notation indicates that the Veteran had loss of 
motion on repetitive use of "30 to 45 degrees."  Since the 
examiner specified that the Veteran's range of motion of 
flexion was from 0 degrees to 30 degrees, the Veteran did not 
manifest flexion from 30 degrees to 45 degrees prior to 
repetitive motion.  The Veteran reported pain with 
essentially all motion in any direction.  There was muscle 
spasm.  Reflexes were hypoactive.  The examiner concluded 
that the Veteran's limitation of motion of the cervical spine 
was due to degenerative joint disease of the cervical spine. 

The report of VA examination conducted in August 2008 
discloses that the Veteran continued to complain of numbness 
in both hands.  He had a positive Phalen's sign bilaterally.  
After reviewing the nerve conduction study, the examiner 
assigned a diagnosis of carpal tunnel syndrome.  The examiner 
concluded that it was less than likely that the Veteran's 
carpal tunnel syndrome was related to his service-connected 
cervical spondylosis.  Radiologic examination disclosed that 
there were osteophytes at multiple levels, and degenerative 
disc bulges, but no herniated disc.  

An evaluation in excess of 20 percent is warranted under DC 
5237 only if the Veteran's cervical motion is limited to 15 
degrees or less.  The examination report reflects that the 
Veteran reported severe pain at least one hour per day at a 
frequency of one to six days per week.  The Board interprets 
the report of pain and increased pain with flare-ups and 
increased loss of motion with repetitive use as meaning that 
the Veteran had retained motion to at least 30 degrees the 
majority of the time.  

Thus, although there are some periods when the Veteran's 
cervical spine flexion is limited to 15 degrees or less, when 
pain is considered, these periods comprise less than 50 
percent of the time.  Thus, the criteria for the next higher 
rating are not approximated on the basis of pain.  This 
factual finding is consistent with the Veteran's outpatient 
treatment notes, which reflect that the Veteran was treated 
for a variety of complaints on numerous occasions between 
December 2004 and June 2006, but did not seek treatment for 
neck pain during that period except on two occasions when the 
Veteran engaged in strenuous activity.  As noted above, in 
March 2006, the Veteran complained of increased right 
shoulder pain after an altercation with the police.  In June 
2006, the Veteran reported an exacerbation of back pain after 
having helped move some furniture.  

In July 2006, the Veteran sustained a fracture of the right 
tibia and fibula when his motorcycle fell on his leg.  The 
records do not, however, reflect that the Veteran sought 
treatment specifically for neck pain, or reported difficulty 
with motion of his neck, or that limitation of neck motion 
interfered with any activity of daily living.  A finding by 
the Board that the Veteran's cervical spine motion was 
limited to 15 degrees, or approximated such limitation, would 
not be consistent with the evidence of records as to the 
Veteran's activities.  

Moreover, the evidence as a whole establishes that the 
Veteran's cervical spine disability does not impair his 
industrial capability beyond a level consistent with the 
assigned schedular evaluation.  In particular, the Veteran 
was able to engage in use of a wheelchair, crutches, and non-
weightbearing as required following right leg fractures 
despite his cervical spine disability, as shown by the 
absence of any report of increased neck problems at the 
August 2008 VA examination.  There is no evidence that the 
Veteran has required hospitalization or frequent treatment 
for neck disability since June 7, 2004.  There is no other 
evidence which suggests that the Veteran's neck disability 
results in an unusual disability picture or results in 
symptoms which are not encompassed by the schedular criteria.  
Therefore, the Board is not required to address whether the 
Veteran is entitled to an increased evaluation on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b)(1); Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996).  

As the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The appeal

No diagnosis of any neurologic disorder which may be 
separately evaluated has been assigned.  The Veteran does not 
have favorable or unfavorable anklyosis of the cervical 
spine.  The preponderance of the evidence establishes that 
the Veteran does not meet any criterion for an evaluation in 
excess of 20 percent for cervical spine disability, either 
under the version of the criteria in effect when he filed his 
claim, or under the current criteria.  As the evidence is not 
in equipoise, the statutory provisions regarding resolution 
of reasonable doubt are not applicable to warrant a more 
favorable outcome.  38 U.S.C.A. § 5107(b).  The claim must be 
denied.  




ORDER

The appeal for an evaluation in excess of 10 percent for 
cervical spondylosis, prior to June 7, 2004, is denied.

The appeal for an evaluation in excess of 20 percent for 
cervical spondylosis from June 7, 2004, is denied.


REMAND

In its 2006 Remand, the Board directed development to 
determine whether lumbar intervertebral disc syndrome (IVDS) 
was present and whether there were symptoms, such as 
neurological findings.  Unfortunately, when the Veteran 
reported for August 2006 VA examination, he was in a 
wheelchair and had a short leg cast on the right leg, having 
suffered a spiral fracture of the right tibia and fracture of 
the fibula when his motorcycle fell over on him.  

The examiner who conducted the August 2006 VA examination 
stated that the Veteran's range of motion of the 
thoracolumbar spine could not be assessed accurately, since 
the Veteran was unable to stand.  The examiner noted that 
lumbar discogenic disease was present on MRI of the lumbar 
spine conducted in July 2002.  The examiner noted that one 
could conclude that lumbar discogenic disease began between 
July 1994 and July 2002, since it was not present in 1994.  
However, the examiner who conducted the 2006 VA examination 
did not opine as to whether the discogenic disease present in 
2002 was related to the Veteran's service-connected lumbar 
disability, and the RO did not address that issue.  The 
examiner who conducted the 2006 examination did not describe 
the symptoms or disability due to the Veteran's service-
connected disability, noting that it was not possible to do 
so while the Veteran was in non-weightbearing status as to 
the right leg.

The examiner who conducted the August 2008 VA examination did 
not provide an opinion as to whether lumbar intervertebral 
disc syndrome (IVDS) was present, or discuss etiology of any 
lumbar disorder, and did not describe any finding as to the 
lumbar spine other than range of motion.  The development 
directed in the Board's 2006 Remand remains to be completed.  
See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded the 
opportunity to submit or identify any evidence 
which might assist him to substantiate the 
claims on appeal.  

2.  The Veteran's VA clinical records from 
June 13, 2006 to the present must be obtained 
and associated with the claims file.

3.  The Veteran should be asked to identify 
any non-VA clinical records not yet associated 
with the claims file from June 7, 2004 to the 
present, especially records of any non-VA 
treatment for a July 2006 right leg fracture, 
including March 2007 surgery and bone 
stimulation treatment, since such records 
would be relevant to the description of 
severity of lumbar disability.  The Veteran 
should identify any non-VA treatment of lumbar 
disability, including radiologic or other 
examinations of the lumbar spine.    

4.  The Veteran should be scheduled for VA 
examination of the lumbar spine, including as 
necessary to obtain a description of all 
neurologic symptoms and abnormalities and as 
necessary to obtain opinion as to the etiology 
of neurologic symptoms and abnormalities.  All 
indicated studies testing should be conducted.  
All pertinent pathology should be noted in the 
examination report.  The Veteran's claims 
file, including a copy of this Remand, must be 
made available to, and reviewed by, the 
examiner in conjunction with the examination.  
The examiner should assign a diagnosis for 
each current disorder of the lumbar spine.  
The examiner should then address the following 
questions:

(i)  If intervertebral disc syndrome (IVDS) is 
present, is it as likely as not (a 50 percent 
likelihood or more), more than likely, or less 
than likely, that IVDS was incurred in or as a 
result of the Veteran's service or as a result 
of the Veteran's service-connected lumbar 
myositis and spondylosis?    

(ii) Describe all current symptoms of service-
connected lumbar myositis and spondylosis, and 
the symptoms of each secondary or 
etiologically-related disorder(s), including 
whether service-connected lumbar myositis and 
spondylosis, or disorders secondary to or 
etiologically caused by lumbar myositis and 
spondylosis results in neurologic findings or 
abnormalities.  If IVDS is present, and is 
secondary to or etiologically related to the 
service-connected lumbar disability, describe 
neurologic findings and symptoms of IVDS.  
State whether there is objective evidence of 
incapacitating episodes, and, if so describe 
the duration and frequency of such episodes, 
whether there is sciatic neuropathy, what 
medications the Veteran is required to use to 
control the service-connected disability and 
its symptoms, and the frequency, duration, and 
severity of exacerbations.  

A complete rationale should be given for all 
opinions reached.  The medical basis for all 
opinions expressed should be discussed for the 
record.  It would be helpful if the examiner, 
in expressing his or her opinion, would use 
the language "likely," "unlikely" or "at least 
as likely as not."  The term "at least as 
likely as not" does not mean "within the realm 
of medical possibility."  Rather, it means 
that the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is as medically sound to find in favor 
of causation as it is to find against 
causation.

5.  After assuring that the development 
directed above is complete, each claim on 
appeal should be readjudicated.  Any 
development necessary to adjudicate either 
claim should be conducted.  
       The claims files should not be 
returned to the Board without VA clinical 
records from June 13, 2006 to the 
present, unless there is documentation in 
the record that the Veteran has not 
obtained any VA clinical treatment since 
March 31, 2006, or that such records are 
unavailable.  
       The claims files should not be 
returned to the Board without private 
clinical records, unless there is 
documentation in the record that the 
Veteran has not obtained any non-VA 
clinical treatment since June 7, 2004, or 
that such records are unavailable.  
       The claims file should not be 
returned to the Board without medical 
opinion and an adjudication decision as 
to IVDS.
If any benefit sought remains denied, the 
Veteran and his representative should be 
issued a supplemental statement of the case 
(SSOC) which addresses actions taken since the 
issuance of the last SSOC.  The Veteran should 
be given the opportunity to respond

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant need take no action unless otherwise notified.  
VA will notify the appellant if further action is required on 
his or her part.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


